Title: To James Madison from Charles Pinckney, 12 April 1803
From: Pinckney, Charles
To: Madison, James


Dear Sir,
Madrid 12th. April 1803.
Mr. Wells, an American Gentleman, who has been here some time on claims from South America, informs me he will return to the United States in a few days—by him I have the further opportunity of informing you, that finding Mr. Cevallos considered himself as obliged to wait until he received Dispatches from the Colonial Officers of New Orleans before he could give a decisive answer to the repeated applications made to him on the subject of indemnifications, or a promise to indemnify for the damages which have occurred in consequence of the Intendant of that place’s irregular conduct, and your instructions being positive as to my requiring a prompt & direct answer, I have considered it my duty to apply again to the Prince of Peace, who is in fact, the Prime Minister & Director of every thing here, for his interference to procure for us from the Department of State such an answer as will enable the President to say to our Western Citizens that compensation will be made to them.
You will recollect in your instructions you connect the two subjects, the restoration of the Deposit, & the indemnification for damages, and altho’ you may consider the one as more important than the other, yet as your directions go to both, they have both been urged, as far as “amicable decision” will permit me to go. One has been obtained, and on the other Mr. Cevallos wishes time—this has been granted to the present day, & receiving no answer from him, I have written him the inclosed letter, and sent a copy of it to the Prince of Peace, & will transmit the result of the conference I expect with him in consequence of it, by this opportunity.
By Mr. Wells, you will also receive copies of the confidential communications I made to the Prince of Peace, on the subject of the purchase of Louisiana, or a part of it & the Floridas. They were delivered to him in French, & on his solemn promise of inviolable secrecy. They were intended to shew him the danger of breaking with us, & the consequences to Spain of our being driven to join England. No time could have been more fortunate for the use of these arguments, than the present, and although we arrived by nearly two years too late to prevent the Cession of Louisiana, yet I still hope, our exertions have in some degree contributed to save the Floridas from going the same way. We shall soon be able to discover after the arrival of Mr. Munroe, how far those and the other objects of the Extraordinary Mission, are attainable. Should there be war between France & England, it is probable we shall obtain a great part of what we wish, if not, our success will be doubtful.


20th. April.
In my conference with the Prince of Peace on the subject of His Majesty’s authorizing me to assure our Government, that for all damages occasioned by the illegal conduct of the Intendant, compensation would be made, I went into a detail of the consequences attending any further delay, & of the delicate & dangerous situation of things, until such assurances could arrive, as were satisfactory to our Executive—that the House of Representatives having resolved, our rights of limits, navigation, Deposit, &ca, should be inviolably maintained, he might be certain, no assurances short of a promise to indemnify, would be satisfactory—that, although the moderation of our Government was great, it still had its limits—that I could repeat to him in confidence, they had been very nearly at war with us—that motions to this effect had been made in Congress, some of them going to the length of authorizing the immediate seizure of the Country, & by such a force, as it would not easily be in the power of any European Nation to contend with—that our Government, however, having the most perfect confidence in the honor and justice of His Majesty, and wishing always to be on the most cordial terms with him, had preferred negotiation—that I had waited until the present moment for an answer from Mr. Cevallos to my repeated demands both verbally & in writing, for a promise to indemnify, and having received no precise one in writing, I now again applied to him (the Prince) as the Minister who formed the Treaty, & as the friend of the Peace of the two Countries, to interpose his influence to obtain from the Secretary of State in writing, such assurances as I knew would be satisfactory to our Government. He replied in the most polite & friendly terms, assuring me of the great respect he had for us, and of his most earnest wishes to be always on the most cordial & friendly footing with the United States—That he hoped all the inconveniences which had lately occurred, (some of which, he assured me, had originated in mistake, & others had been unauthorized by the Government here) would be removed, and that in future the intercourse of the two Nations would be less interrupted either by the fear of introducing contagious disorders, or by the irregular & unauthorized conduct of distant Officers, & concluded with assuring me, that the Secretary of State should write me a satisfactory letter on the subject of the indemnifications for damages occasioned by the conduct of the Intendant of New Orleans.
It is now six days since I received these assurances from the Prince, & still no letter to this effect has been sent me from the Secretary of State, which makes me begin to suppose, there is some hesitation on the part of this Government to send such a letter. I have therefore thought it my duty, as I informed the Prince I would, to transmit you this intelligence, that the President may be enabled to determine what is best to be done; in the interim, should such assurances, or indeed, any in writing be sent, I will immediately forward them. I must request my best respects to the President & remain with regard & Esteem dear sir Yours Truly
Charles Pinckney

P. S. I have waited some days longer to see if an answer would be sent, such as I expected, and not receiving any, I have now reason to suppose, that although this Government have consented to restore the Deposit, yet that they are unwilling officially to acknowledge a Breach of the Treaty—or at this time to say that compensation will be made for the damages. This being my present impression, I have thought proper to transmit it for your information.
I shall by every means in my power continue to press the Question of the Indemnification & to urge the Prince of Peace, who is undoubtedly our best friend here to use his influence to this effect & as he has once promised me such an assurance should be given, it has given me a hold upon him I will not easily quit.
I have also this day repeated my application to the Secretary of State for an answer in writing.

[May 2:
Since the above I have had another Audience With the Prince of Peace in which he said there was a difference of Opinion about the Treaty but again assured me the Question of indemnification should be satisfactorily arranged, but still I cannot recieve this assurance in Writing, although I have pressed it in every proper manner both verbally & by letter, believing the present unsettled state of things between France & England to be the best opportunity that may offer for so doing. I must request my most affectionate respects to The President & our friends in & near Washington & I remain with the sincerest respect & Esteem dear sir Yours Truly
Charles Pinckney.
I have the pleasure to inform you I have got the Quarantine taken off at Cadiz & Malaga & the Ports of Spain for American Vessels & now I inclose you a copy of a letter this moment recieved from Algiers & which it is important you should recieve immediately. By the last dispatch I sent you my contingent account for six months from the time of the former sent by Mr: Codman & which I am hopeful you found right.]
 

   
   RC, triplicate, and enclosures (DNA: RG 59, DD, Spain, vol. 6). RC marked “Duplicate.” In a clerk’s hand, except for complimentary close, signature, and second postscript (see n. 7) in Pinckney’s hand. Docketed by Wagner as received 6 July. The triplicate, docketed by Wagner as received 14 Aug., varies from the RC (see nn. 5 and 7). Unless otherwise noted, italicized words are written in code; key not found. RC decoded interlinearly by Wagner. Triplicate not decoded. For enclosures, see nn. 1, 2, 6, and 9.




   
   Pinckney enclosed a copy of his 12 Apr. letter to Cevallos (6 pp.; in French), arguing that article 22 of the treaty of 1795 guaranteed a deposit and that therefore a local official could not suspend the deposit without designating an equivalent location. Pinckney rejected Cevallos’s claim that the king had promised an equivalent location without saying when he would assign it by noting that when a time is not designated to perform an obligation it should be done as soon as circumstances permit. He further noted that to delay designating a location could lead to a refusal by France to recognize the U.S. right of deposit. Pinckney also argued that a simple injury did not nullify a treaty, therefore the illegal acts committed by U.S. citizens in New Orleans did not justify the abrogation of the treaty. He took issue with Cevallos’s statement that the king would favor the U.S. with a location, noting that the U.S. had a right to the deposit by treaty, and requested a reply by 15 Apr.



   
   In his undated letter to Godoy (15 pp.; in French), Pinckney discussed the situation of settlers in U.S. territories east of the Mississippi River, who needed deposits in Spanish territory for their produce so greatly that they would seize the territory by force if necessary. He stressed the contrast between the burgeoning population of these western territories, which consisted of half a million enterprising people, trained to arms and inured to physical difficulty, and the thinly dispersed population of the Floridas, sickly, enervated by the climate, and exposed to foreign assaults. He observed that an army could attack New Orleans from the Ohio River in a month, while it would take four months to mount an attack up the Mississippi River. Should Spain adopt commercial measures inimical to the western territories, other parts of the U.S. would be unable to restrain them from aggression and would join in the attack rather than have such a war lead to an independent western country and the breakup of the Union. The U.S. sought the Floridas not for territorial aggrandizement but to assure a permanent union and a permanent peace with Spain. The U.S. was willing to pay an equitable price for the desired territory and to guarantee Spanish holdings in the neighborhood. Pinckney argued that money spent by Spain in defending the Floridas would be better spent elsewhere. He discussed the need for a U.S. consul at New Orleans and warned that whoever held both banks of the Mississippi near its mouth would always be at risk of war with the U.S. He added that Great Britain would intervene on behalf of the U.S. out of a desire to see Americans occupy the east bank of the Mississippi because of the volume of trade between the British West Indies and the U.S. He reminded Godoy of the strength of the British navy, which could destroy Spanish trade with the West Indies, and of the strength with which the U.S. could back Great Britain if its own interests were engaged. He recalled the trouble the U.S. had given the British during the American Revolution and pointed out that the U.S. had now twice the population and ten times the wealth, energy, and unanimity that it then had. He noted that recent treaties amicably settled between the U.S. and Great Britain were evidence of their friendship. He also discussed possible French reactions to situations which could arise in the region.



   
   Underlined in RC.



   
   Underlined in RC.



   
   The triplicate does not include this complimentary close and signature.



   
   Pinckney enclosed a copy of his 22 Apr. 1803 letter to Cevallos (1 p.; docketed by Wagner) requesting a reply to his 12 Apr. letter as a messenger was waiting to carry the response to the U.S. government. He asked if the king intended to indemnify U.S. citizens for losses sustained as a result of the closing of the deposit.



   
   This and the preceding paragraph are in Pinckney’s hand and do not appear on the triplicate. The paragraph dated 2 May and postscript, in Pinckney’s hand, are not on the RC but are supplied within brackets from the triplicate.



   
   Underlined in triplicate copy.



   
   Pinckney enclosed a copy of a 24 Apr. 1803 letter from O’Brien to Robert Montgomery (3 pp.; docketed by Wagner) reporting that Morris, Eaton, and Cathcart had called at Algiers on 20 Mar. 1803, that the dey still refused to accept Cathcart as consul, and that Eaton had been ordered away from Tunis on 4 Mar. 1803. O’Brien’s letter contains much of the same information as O’Brien to JM, 28 Apr. 1803, regarding the movements of corsairs, the expulsion of the British agent at Algiers, and the arrival of a Danish frigate. O’Brien expressed to Montgomery his hope that “the Squalls of the Misisipi” would not prevent the arrival of the vessel with stores, “otherways I shall be drove from my Moorings,” and he asked Montgomery to forward a copy of the letter to JM. Montgomery added in a 30 Apr. 1803 note addressed to Pinckney that he had received the letter on 29 Apr. and that the British consul for Algiers “is now riding quarenteen” at Alicante.


